Citation Nr: 1232125	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-36 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's case was remanded in January 2008 to provide appropriate notification to the Veteran, obtain Social Security Administration (SSA) records, inform the Veteran requesting him to submit statements from the individuals noted in his October 2004 statement, and to obtain any records identified by the Veteran.  The Board finds that the Appeals Management Center (AMC) complied with the January 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2011, the Board issued a decision reopening the Veteran's claim for service connection for a psychiatric disorder and then denying the claim on its merits.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand, the Court issued an order in March 2010 that remanded the case to the Board for review.  The Board notes that the decision to reopen the Veteran's claim for service connection in the August 2011 decision is undisturbed and, therefore, only the claim for service connection for a psychiatric disorder will be addressed in the foregoing decision.  

The Veteran originally requested that a hearing be provided in connection with his appeal.  However, in a March 2010 statement, the Veteran explained that he no longer wanted a hearing.  Therefore, the hearing request is withdrawn.

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the issue is referred to the AOJ for appropriate action.  

FINDING OF FACT

The evidence in this case is in approximate balance as to whether the Veteran's current psychiatric disorder, diagnosed as schizoaffective disorder, had its onset in active service.  


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as schizoaffective disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, as the claim for service connection for a psychiatric disorder is being granted, the decision is favorable to the Veteran, and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that his current psychiatric disorder is related to active duty. In the Veteran's original application for disability benefits, dated in December 2001, the Veteran stated that his symptoms of schizophrenia started when he was in the service.  He stated that he was paranoid and believed that the members were going to run him over with a tank and call it an accident.  In another statement, the Veteran contended that he was accused of being gay in the military which was traumatic for his disorder.  He has also stated that he should not have been accepted entrance to active service due to his psychiatric problems.  In a recent statement, the Veteran explained that the Veteran's level of functioning has not differed since the date of enlistment from the military.  He stated that when he got out of the military in 1995, he was hallucinating and believed that the radio was speaking directly to him.  In a statement received in March 2010, he explained that he believed that his mental health was adversely affected due to sexual harassment in his unit during his tour of duty.  He said that he was watched very closely by his superior and everyday in the break room, they would speak very vaguely about him in all sorts of ways and sometimes commenting on his sexual orientation.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a psychiatric disorder.

Initially, the Board recognizes that the Veteran has a long history of treatment for psychiatric disorders.  The first objective medical evidence is dated in 1997, two years after the Veteran's separation from active service.  In the October 1997 treatment record, the examiner noted that the Veteran's army duty was uneventful.  After leaving active duty, he lived with his mother until his behavior to her suggested drug misuse.  However, she reported to the examining physician that she now realized that her initial interpretation was incorrect in that the Veteran was suffering from a psychiatric disorder.  The subsequent VA treatment records and private treatment records show diagnoses of schizophrenia, schizoaffective disorder, bipolar type, delusional disorder, depression, schizotypal personality, and personality disorder.  The November 1999 VA treatment record noted that the Veteran's troubles began when he left the Army and returned home to live with his mother.

However, the Veteran's service treatment records are negative for any findings, notations, or documentation of any psychiatric disorder.  The January 1992 enlistment examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The service treatment records dated in July 1992 noted that the Veteran was seen by a family therapist after his stepfather committed suicide and that he feels the Army is a way to receive educational benefits.  The July 1992 questionnaire reveals that the Veteran reported a present problem of relationship with other soldiers.  The Veteran stated that he could not concentrate, had memory problems, cried often, was at times confused, depressed, and he experienced difficulty adjusting to army life.  The July 1992 record shows that the Veteran's dress was appropriate, he was fully alert, had cooperative behavior, good memory, normal thought content, fair insight, clear thought processes, good judgment, normal mood, and normal affect.  The examining physician commented that the Veteran was experiencing usual adjustment difficulties and the Veteran was cleared for training.  The case was closed and there was no return appointment scheduled.  In the May 1995 report of medical history, the Veteran checked yes as to having experienced frequent trouble sleeping and depression or excessive worry.  However, the May 1995 separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.

The Veteran was afforded a VA examination in February 2004.  The claims file was reviewed and his complaint of depression and sleep problems at military discharge were acknowledged.  The examiner noted that in 1997, the Veteran referred to the last year in the Army as the best in his life, but today emphasized how he felt everyone was against him.  On Axis I, the examiner listed a diagnosis of delusional disorder, persecutory type and additionally, the Veteran has alcohol abuse and marijuana abuse.  The examiner noted that it was at least as likely as not that the Veteran has undergone deterioration since his active duty years because of functional impairments about being disliked and vulnerable to being harmed, poor judgment, poor impulse control, failure to use common sense coping techniques, and inability to self-soothe.  Because the subjective reports by the Veteran on his military experiences contradict themselves and because of the paucity of objective mental health data from the active duty time frame, the examiner was unable to say "it is at least as likely as not" that the condition was incurred during active duty.  The Veteran did not appear psychotic in the service, if only because his optimal vocational adjustment appears to have been those years.  The examiner opined that it was at least as likely as not that he held a genetic vulnerability to psychosis because of the report that his father was considered schizophrenic.  The examiner also noted that it was at least as likely as not that he had a "cognitive set" during active duty that fostered subsequent delusional attitudes.  In a 1997 interview, the Veteran described his attitudes in reaction to his effort to fit-in with his brother and his brother's friends, who beat him up.  In this 2004 interview, the Veteran again presented himself as trying to fit in with the other males on active duty, but he thinks of social slights as the initiation of persecution and fights.  The examiner did not find documentation of the fights in the claims file, but if this documentation exists, it would certainly be consistent with the interference of the "cognitive set" that would later facilitate delusions.  This would be the best professional opinion on the question of the illness being "incurred" on active duty.

The Veteran was afforded a VA examination in November 2010.  The examiner noted that information for the examination was obtained from the Veteran, a review of the claims file, and from the administrator for the living center where the Veteran resides.  The Veteran began the evaluation by stating that he suffers from severe delusions as well as severe feelings of paranoia.  The Veteran has a history of multiple psychiatric hospitalizations.  He has obtained diagnoses of schizophrenia, paranoid schizophrenia, schizoaffective disorder, schizotypal personality disorder, delusional disorder, and has also had diagnoses of cannabis, and alcohol abuse.  Some of the dates and places of treatment include being hospitalized at the St. Louis VAMC on November 1999, December 1999, and June 2003.  He was also hospitalized at the Big Springs State Hospital in Big Springs, Texas in March 1999 and at Hendricks Hospital in December 1999.  The Veteran denied any history of mental health treatment while in the military.  According to the Veteran, the first time he obtained any mental health services was approximately 15 months after his discharge from the military.  The Veteran went on to express that he believes that he is entitled to benefits from the military because of how the military affected him.  According to the Veteran, he was traumatized on a very deep level.  He reported that he had a difficult time in the military and that when he was assigned to his regular unit, he felt ostracized by the men in his unit.  He said that the men would pick on him and tease him and make innuendoes about his sexual orientation.  On Axis I, the examiner listed a diagnosis of delusional disorder.  The examiner stated that the results of the examination depict an individual who presented with a thought disorder consisting of delusional thinking and paranoid ideation.  Primarily, he has exhibited delusional thinking with thoughts of paranoia.  The Veteran reported no history of mental health treatment while in the military and that the first time he had an episode was approximately 15 months after separation from service.  The Veteran stated that he felt somewhat persecuted when in the military.  Nevertheless, the Veteran did not appear to present with any psychotic features while in the military.  He did not exhibit any signs of vocational impairment while in the military.  Based upon this information, it is less likely as not that the Veteran's mental disorder manifested itself while in the service.  Also, based upon the information obtained from the review of the Veteran's records, the Veteran's present mental disorder is, again, less likely as not caused by or a result of his military service.

In a June 2012 statement, the Veteran's brother, J.B., stated that he grew up with the Veteran and lived in the same household.  He noted that he was about 21 years old when the Veteran went into service and that he didn't notice too much of a change in him at first.  When the Veteran finally came out of the service, he stated that things were different.  J.B. explained that he was still at school when the Veteran came home, but since his school was in town, he saw the Veteran a few times a week.  J.B. remarked that ". . . [the Veteran] was noticeably different and often looked like he was drugged out.  He was extremely irritable and would just start talking crazy and saying crazy things."  He noted that they thought it was drugs at first because it was before the Veteran was diagnosed as being schizophrenic.  He also explained that the Veteran started getting into a lot of trouble after service due to the explosive anger he developed.  

In another June 2012 statement, the Veteran's brother, J.H., stated that he grew up together with the Veteran and lived in the same house until the Veteran went into active service.  He stated that although there was an 11 year age gap between the two, he had memories of the Veteran before he went into the service.  When the Veteran got out of the service, he moved back home when J.H. was 12 years old.  When he returned from service, J.H. noticed changes in the Veteran.  J.H. explained that the Veteran believed that people in the television were talking to him and listening to their conversations.  He started to make J.H. and their mother uncomfortable so the Veteran moved out after only a year.  

A private psychologist, Dr. J.M., submitted an evaluation dated in July 2012.  Dr. J.M. reviewed the entire record.  Based on the record, Dr. J.M. believed that the Veteran has a schizoaffective disorder which began at least immediately after he was discharged from the Army, if not before.  Dr. J.M. noted that the Veteran was seen at the base clinic in July 1992 when his stepfather committed suicide and that he checked that he could not concentrate, he had memory problems, was at times confused, and depressed.  Dr. J.M. stated that this foreshadowed what he would later state was frank paranoia.  In May 1995, he also complained of frequent trouble sleeping, depression or excessive worry.  Two years after that, he was clearly psychotic as noted in the October 1997 treatment record.  Dr. J.M. also noted the Veteran's brothers' statements that the Veteran had been psychotic ever since he was discharged.  In addition, Dr. J.M. acknowledged the Veteran's reports that his symptoms began in service and that he thought the television was talking to him.   

In reviewing the aforementioned evidence, the Board finds that the evidence is equipoise as to whether the Veteran's psychiatric disorder manifested during service or within one year of service.  First, the Board observes that the Veteran reported symptoms of difficulty sleeping and depression or excessive worry upon separation from active service.  Although he was clinically evaluated as normal upon separation, the Veteran's brothers submitted statements attesting to the Veteran's changed behavior after service including paranoia and anger.  Furthermore, Dr. J.M., a private psychologist, opined that the Veteran's schizoaffective disorder began at least immediately after he was discharged from service, if not before.  Dr. J.M. cited to evidence in the claims file for the expressed opinion.  The Board acknowledges the November 2010 VA examiner's negative nexus opinion and the Veteran's inconsistent statements regarding the onset of his symptoms; however, in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's psychiatric disorder had its onset in active service or psychosis within the one year period after active service.  See 38 C.F.R. § 3.307, 3.309 (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  As noted above, the Board finds that the Veteran's brothers' statements are competent and credible with respect to the symptoms that they observed when the Veteran returned from active service.  Their statements are consistent with the record as they mentioned that they first believed the Veteran's behavior was due to drug use but then realized later that the Veteran was experiencing psychiatric symptoms.  The October 1997 VA treatment record also shows that the Veteran's mother mentioned that she first thought the Veteran's behavior was due to drug use but later recognized the Veteran's behavior was a result of his undiagnosed psychiatric disorder (at that time).  In addition, the Board also finds it persuasive that the Veteran mentioned experiencing trouble sleeping and depression or excessive worry upon separation from active service and continues to experience such symptoms.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board will grant service connection for a psychiatric disorder diagnosed as schizoaffective disorder.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as schizoaffective disorder, is granted.   



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


